DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The election without traverse filed April 25, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group II, claims 16-20 and 25, drawn to a method of evaluating a cytological or histological specimen infected with HR-HPV for the presence of dysplastic cells.
	Additionally, Applicant has elected the species of the invention in which the specimen comprises cells derived from a cervix uteri and in which the specimen is positive for HPV31.

2.	Claims 1-25 are pending in the application.  Claims 1-15 and 21-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 25, 2022.

3.	Claims 16-20 and 25 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed May 2, 2022 has been considered.  An initialed copy is enclosed.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed March 1, 2022 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the specimen is positive for an infection with HPV16, HPV18, HPV33, HPV35, HPV39, HPV45, HPV51, HPV52, HPV56, HPV 58, HPV 59, HPV66, or HPV68.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 16-20 and 25 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely September 23, 2019.

Specification
7.	The specification is objected to for the following reason:
	At page 1, paragraph 1, of the specification there is a statement that this application is a continuation of Application Serial No. 13/799,093.  The prior filed application has since been abandoned; yet the specification does not properly indicate the status of this application.  
Appropriate correction is required.

8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Aquatex™; see, e.g., page 30, line 6 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

9.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 16 recites, “[a] method of evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-PPV) for the presence of dysplastic cells”.
	M.P.E.P. § 608.01(o) states:  

While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm’r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01. 

M.P.E.P. § 608.01(o) further states that if the examiner determines that the claims presented in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, provided no new matter is introduced.
It is submitted that it would not be clear from a reading of the descriptive portion of this application, alone, where there is support for the language of the claims because it does not appear that the disclosure describes the invention as a method of evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-HPV) for the presence of dysplastic cells.  The disclosure at page 19, lines 15-25 describes “dysplastic lesions to which the method according to the present invention may be applied comprise any dysplastic lesions characterized by over-expression of INK4a gene products […] associated with infections by papilloma viruses such as, e.g., HPV [… which] “may be a high risk HPV subtype […]”, where the invention is described as a method for discriminating lesions comprising dysplastic cells from lesions comprising metaplastic lesions, as opposed to detecting or determining “the presence of dysplastic cells” in a specimen infected with a high-risk HR-HPV.1  Since the only cells that are described by the disclosure as being “associated with infections by papilloma viruses” (e.g., HPV-31) are dysplastic cells, it would seem that the if the specimen is one that is known to be “infected with a high-risk human papillomavirus”, as must be the case given the recitation by the preamble of claim 16, it must certainly be a specimen of a lesion comprising dysplastic cells – in which case there would be no need to practice the claimed invention as intended to detect “the presence of dysplastic cells” in the specimen.  Nevertheless, inasmuch as claims 16-20 are original claims, it is possible to remedy this issue by appropriately amending the disclosure to include a description of the claimed invention, which suffices to provide clear support or antecedent basis for the terms appearing in the claims.

Claim Objections
10. 	Claims 16-20 and 25 are objected to under 37 CFR 1.75(c), as failing to conform to the invention as set forth in the remainder of the specification, where the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.  See M.P.E.P. § 608.01(g).
	Although claims 16-19 are original claims drawn to “[a] method of evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-PPV) for the presence of dysplastic cells”, as explained above, it does not appear that the disclosure describes the invention as a method of evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-PPV) for the presence of dysplastic cells.
Appropriate correction is required (i.e., Applicant should make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims, as in accordance with the guidance set forth under M.P.E.P. § 608.01(o)).

11.	Claim 17 is objected to because of the recitations “a first agents comprising the DAB” and “a second agents comprising the FastRed chromogen”.
	Appropriate correction is required. 2

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claims 17-19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	(a)	According to claim 18 “the first reagents further comprises [sic] an anti-mouse secondary antibody [italicized for emphasis]”, but this recitation renders the claims indefinite because the preceding claim only recites, “reacting the […] antibody […] with first reagents sufficient to bind to […]” without identifying any of the first reagents.  How might it be said the first reagents further comprise an anti-mouse secondary antibody where the preceding claim does not specify even one of said first reagents?  It is submitted that the claims cannot be unambiguously construed because it is not evident to which first reagents the claim 17 is directed such that it might be said that the first reagents further comprise an anti-mouse secondary antibody (as in accordance with claim 18).  Similarly, also according to claim 18, “the second reagents further comprises [sic] an anti-rabbit secondary antibody [italicized for emphasis]”, but this recitation renders the claims indefinite because the preceding claim only recites, “reacting the […] antibody […] with second reagents sufficient to bind to […]” without identifying any of the first reagents.  How might it be said the second reagents further comprise an anti-rabbit secondary antibody where the preceding claim does not specify even one of said second reagents?  It is submitted that the claims cannot be unambiguously construed because it is not evident to which second reagents the claim 17 is directed such that it might be said that the second reagents further comprise an anti-rabbit secondary antibody (as in accordance with claim 18).  Nevertheless, with further regard to claim 17 is submitted that it is unclear which “first reagents” are deemed “sufficient” to bind to a peroxidase enzyme; and similarly it is unclear which “second reagents” are deemed “sufficient” to bind to an alkaline phosphatase enzyme.  Which or how many reagents are regarded as “sufficient” in these cases?  In addition, claim 17 recites, “a peroxidase enzyme to the anti-human p16INK4a monoclonal antibody” but it is not evident what this is and accordingly the claim cannot be construed.  What is “a peroxidase enzyme to the anti-human p16INK4a monoclonal antibody”?  Claim 17 also recites the term, “an alkaline phosphatase enzyme to the anti-human Ki67 monoclonal antibody”, but it is unclear what this is.  What is “an alkaline phosphatase enzyme to the anti-human Ki67 monoclonal antibody”?
	(b)	Claim 25 recites, “the cytological or histological specimen comprises cells derived from a vagina […]”, but it is unclear how the cells of the specimen must be “derived from” the recited tissue or organ.  What must be done to “derive” the cells of which the specimen is comprised in order to practice the invention?
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention3.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

15.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 16-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method intended for use in evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-HPV) for the presence of dysplastic cells.
To begin it is aptly noted that the only cells that are described by the application, as originally filed, which are infected with a high-risk human papillomavirus (HR-HPV), are dysplastic cells (see the disclosure at page 19, lines 15-25).  Since no other cells infected with HR-HPV are described and moreover because according to the recitation by the preamble of claim 16 the specimen is infected with HR-HPV, and must therefore be comprised of dysplastic cells, it would seem that there is no need to practice the claimed invention as intended (i.e., to detect the presence of dysplastic cells in the specimen).  Why would one ever practice the claimed invention as intended to detect the presence of dysplastic cells in a specimen that is known to comprise dysplastic cells?  It seems it would not be necessary or practical.4  Nevertheless, it is submitted that rather than describing the claimed invention (i.e., a method for detecting or determining the presence of dysplastic cells in a specimen), the only invention that is adequately described by this application, so as to reasonably convey Applicant’s possession thereof as of the filing date thereof, is the disclosed invention of discriminating dysplastic cells from non-dysplastic cells and particularly metaplastic cells, the latter of which over-express p16INK4a but are arrested (non-proliferating) and do not co-express Ki67 (a marker of proliferation).5  So, to be clear, it is submitted that the disclosure does not describe the invention as a method of evaluating a cytological or histological specimen infected with a high-risk human papillomavirus (HR-HPV) for the presence of dysplastic cells.  Then, because the claims are drawn to a method that is not disclosed, the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
Turning to address other issues, it is understood that the disclosed method of discriminating dysplastic cells in specimens of lesions of uterine cervix (see, e.g., Examples 1-3 and 5-7) or bronchial lavage acquired from patients diagnosed with small cell lung cancer from non-dysplastic cells (e.g., metaplastic cells) relies upon the finding that dysplastic cells of lesions of uterine cervix and small cell lung cancer cells co-express p16INK4a and Ki67.  Yet it would seem that the claims are not so limited in that the specimen is not necessarily a specimen of uterine cervix or a bronchial lavage acquired from a patient diagnosed with small cell lung cancer; rather the claims are drawn to a method according to claim 16, for example, wherein the specimen may be, for example, “derived from” (presumably acquired from) the penis, the skin, or the vulva (see, e.g., claim 25) or any other tissue or organ (see, e.g., claim 16).  In evident contrast with the breadth of the claims, there appears to be no factual evidence by this application describing the claimed invention in which the specimen is not of a lesion of a cervix uteri or not of bronchial lavage taken from a patient diagnosed with small cell lung cancer to support the assertion that dysplastic cells taken from, e.g., the skin or the vulva or the penis co-express p16INK4a and Ki67.  Moreover it is submitted that it cannot be presumed a priori that just because dysplastic cells of a specimen of a lesion of uterine cervix were found to co-express p16INK4a and Ki67 the dysplastic cells of a specimen of a lesion of any other type of tissue are going to be found to co-express p16INK4a and Ki67.  In support of this position it is aptly noted that Pichon et al. (J. Cytol. 2019 Jul-Sep; 36 (3): 152-6; pp. 1-10) discloses their finding that only a fraction of dysplastic high-grade anal intraepithelial lesions were found to comprise dysplastic cells that co-express p16INK4a and Ki67; see entire document (e.g., the Results).  For example, Pichon et al. discloses that only 69% of the specimens acquired from HR-HPV-infected individuals were found to comprise dysplastic cells co-expressing p16INK4a and Ki67 (see page 5 of 10).  Then, although the claims recite the specimen is infected with HR-HPV, it is also noted that among 22 patients with mild dysplasia (i.e., those having low-grade intraepithelial lesions (LSILs)), only 14 (63.6%) had positivity for p16INK4a/Ki67dual-staining (page 4 of 10); and among the 6 patients with moderate to severe hyperplasia (i.e., those having high-grade intraepithelial lesions (HSILs)), only 2 (33.3%) were found to comprise dysplastic cells co-expressing p16INK4a and Ki67 (see the paragraph spanning pages 5 and 6).  Such findings do not support the assertion that regardless of the source of the specimen, whether infected with HR-HPV or not, dysplastic cells will be found to co-express p16INK4a and Ki67.  In general, the only means by which it might be known or determined if any given type of tissue or organ (e.g., penis, vulva, or skin) is a source of specimens of lesions comprising dysplastic cells that co-express p16INK4a and Ki67 is by empirical testing.6  Accordingly Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Thus, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, since it cannot be predicted which tissue or organs will provide specimens of lesions comprising dysplastic cells that co-express p16INK4a and Ki67, apart from uterine cervix and bronchial lavage of patients diagnosed with small cell lung cancer, most embodiments of the claimed invention, which comprises evaluating specimens from any of a large plurality of different tissues or organs, would be left for subsequent inventors to complete.    
At best, given the disclosure, it might only seem obvious to try to practice the claimed invention by evaluating specimens from any of a large plurality of different tissues or organs to determine if dysplastic cells comprised in the specimens co-express p16INK4a and Ki67, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of the sources of specimens of lesions comprising dysplastic cells that co-express p16INK4a and Ki67.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known tissues or organs, which are the sources of specimens of lesions comprising dysplastic cells that co-express p16INK4a and Ki67, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Before concluding it is noted that according to claim 16 the method is practiced such that as a final step one detects “individual brown-stained cells having a red stained nucleus”, but it is only made evident how this might actually be achieved by the following claim, wherein the antibody that specifically binds to p16INK4a is detected using DAB and the antibody that specifically binds to Ki67 is detected using Fast Red.  How else might it be possible to practice the invention according to claim 16?  It is not evident that the specification describes any other means by which, as a final step, one detects “individual brown-stained cells having a red stained nucleus” and therefore it is submitted that the claims are drawn to an invention that is not adequately described with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application.  Moreover, it is submitted that rather than describing the invention, so as to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application, the claims merely bid the artisan to finish the inventive process by discovering how the invention can be practiced such that, as a final step, one detects “individual brown-stained cells having a red stained nucleus”.   
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
      

18.	Claims 16-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.7
In this instance it is submitted that the specification does little more than state a hypothesis that dysplastic cells present in the lesions of any given tissue or organ will be found to co-express p16INK4a and Ki67 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.


Claim Rejections - 35 USC § 102
19.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

20.	Claims 16-20 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prigge et al. (Int. J. Cancer. 2015 Apr 1; 136 (7): 1589-99; electronically published June 14, 2013).
As noted above, claims 16-20 and 25 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  As explained, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  So here, because claims 16-20 and 25 stand rejected under 35 U.S.C. § 112, first paragraph, the effective filing date of the claims is deemed the filing date of the instant application, namely September 23, 2019.  Accordingly Prigge et al., electronically published June 14, 2013, is prior art under 35 U.S.C. § 102(b).
	Prigge et al. teaches an immunohistochemical analysis of a specimen of head and neck squamous cell carcinoma (HNSCC) acquired from patients infected with HR-HPV (e.g., HPV-31) comprising a staining procedure based on two monoclonal antibodies,  one  directed against human p16INK4a protein (clone E6H4) and one directed against human Ki-67 protein (clone 274-11 AC3), wherein the former is visualized by a horseradish peroxidase-mediated conversion of 3,3-diaminobenzidine (DAB) chromogen leading to a brown staining and the latter is visualized by alkaline phosphatase-mediated conversion of Fast Red chromogen leading to a red staining at the corresponding antigen sites; see entire document (e.g., the abstract; page 1591; and Figure 1 at page 1591).  Citing Reuschenbach et al. (Int. J. Cancer. 2012 Jan 15; 130 (2): 388-94), Prigge et al. teaches that the reagents needed for the analysis were contained in a commercially available kit and that the analysis was performed according to the manufacturer’s protocol (page 1591).  As disclosed by Reuschenbach et al., the anti-p16INK4a antibody (clone E6H4) is a mouse monoclonal antibody; and the anti-Ki-67 antibody is a rabbit monoclonal antibody (see, e.g., page 389).  As also disclosed by Reuschenbach et al., species-specific secondary antibodies linked to horseradish peroxidase or alkaline phosphatase were used to detect p16INK4a protein and Ki-67, respectively (page 389).  Prigge et al. teaches co-expression of p16INK4a and Ki67 specifically identifies transformed cells; see, e.g., the abstract.  
	With particular regard to claim 25, which recites the specimen comprises cells derived from “a naso-pharyngeal space”, it is understood that the specimens comprising head and neck squamous cell carcinoma (HNSCC) cells, which were acquired from patients for analysis as described by the prior art, are indistinguishable from the claimed specimen.  This is considered reasonable since Prigge et al. discloses that the tissue specimens (tumor samples) were of the oral cavity, oropharynx, hypopharynx, or larynx (page 1590).  
Therefore, absent a showing of any difference, it is submitted that the disclosure by Prigge et al. anticipates the claimed invention. 

U.S. Patent No. 7,517,662 teaches detecting the presence of cervical dysplasia by dual immunostaining a specimen with an antibody that binds to p16 and an antibody that binds to Ki-67.


Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

22.	Claims 16-20 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,528,159 in view of Keating et al. (Am. J. Surg. Pathol. 2001 Jul; 25 (7): 884-91) and Falini et al. (J. Immunol. Methods. 1986 Nov 6; 93 (2): 265-73). 
The claims of the patent are drawn to a method of discriminating cervical dysplastic lesions from metaplastic lesions in a subject, said method comprising detecting the presence of cells in a specimen of said lesion that co-express p16INK4a protein and Ki-67.
Keating et al. teaches immunohistochemical analyses of tissue specimens to detect the presence therein of human p16INK4a and human Ki67, as well as cyclin E, but discloses that while the positive predictive value for human papilloma virus (HPV) of either p16INK4 or cyclin E as the same (i.e., 88.7%), p16INK4a was found to be the most sensitive biomarker for high-grade squamous intraepithelial lesions (HSIL), including cases associated with high-risk HPV infection (see entire document, e.g., page 884)8.  Keating et al. teaches the immunohistochemical analysis of tissue specimens to detect the presence therein of human p16INK4a involved the use of a primary monoclonal antibody that specifically binds to human p16INK4a, as well as a secondary antibody that binds to the primary antibody (see, e.g., page 885).  Keating et al. teaches the secondary antibody is biotinylated to permit it to be used in labeling cells in the tissue specimens expressing human p16INK4a using the avidin-biotin-peroxidase complex (ABC) and 3,3’-diaminobenzidine (DAB) as the chromogen (see, e.g., page 885).  Keating et al. teaches hematoxylin was used for counterstaining (see, e.g., page 885).  Keating et al. teaches a similar immunohistochemical analysis of tissue specimens to detect the presence therein of human Ki67 was performed, but one which involved the use of a primary monoclonal antibody that specifically binds to human Ki67, as well as a secondary antibody that binds to the primary antibody (see, e.g., page 885).  In addition Keating et al. teaches staining of Ki76 was predominantly found in the nuclei of cells, as was staining of cyclin E; but staining of p16INK4a was predominantly found in the cytoplasm of cells (see, e.g., page 887).  Furthermore Keating et al. teaches the HPV status of each of the tissue specimens was scored by polymerase chain reaction-restriction fragment length polymorphism (PCR-RFLP) analyses (see, e.g., the abstract).  Keating et al. teaches degenerate primers designed to detect a wide range of HPV subtypes including high-risk HPV subtypes such as HPV16, along with any additional reagents necessary for the amplification of HPV nucleic acids by polymerase chain reaction (PCR) and/or their subsequent isolation and analysis (see, e.g., page 886).
Falini et al. teaches sequential immunoenzymatic staining of tissue specimens, which involves the use of “primary” monoclonal antibodies produced in different animals (e.g., mouse and rabbit), as well as “secondary” antibodies that specifically bind to one or the other primary antibodies but not both; see entire document (e.g., the abstract and page 268, Figure 2).  Falini et al. teaches the primary antibodies bind to different antigens expressed by cells.  Secondary antibodies then bind to the primary antibodies.  Conjugates comprising either alkaline phosphatase or peroxidase are allowed to bind to the secondary antibodies.  Finally chromogens (i.e., either DAB or fast red dye) are added so as to visualize the resultant complexes.  Falini et al. teaches that this procedure allows one to detect the presence and/or quantify the level of expression of two antigens by the same cell (see, e.g., the abstract).    
In view of the teachings of Keating et al. and Falini et al., it is submitted that the the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


23.	Claims 16-20 and 25 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,975,036 in view of Keating et al. (Am. J. Surg. Pathol. 2001 Jul; 25 (7): 884-91) and Falini et al. (J. Immunol. Methods. 1986 Nov 6; 93 (2): 265-73). 
The claims of the patent are drawn to a method of discriminating cervical dysplastic lesions from metaplastic lesions in a subject infected with papilloma virus, said method comprising detecting the presence of cells in a specimen of said lesion that co-express p16INK4a protein and Ki-67.
Keating et al. teaches immunohistochemical analyses of tissue specimens to detect the presence therein of human p16INK4a and human Ki67, as well as cyclin E, but discloses that while the positive predictive value for human papilloma virus (HPV) of either p16INK4 or cyclin E as the same (i.e., 88.7%), p16INK4a was found to be the most sensitive biomarker for high-grade squamous intraepithelial lesions (HSIL), including cases associated with high-risk HPV infection (see entire document, e.g., page 884)9.  Keating et al. teaches the immunohistochemical analysis of tissue specimens to detect the presence therein of human p16INK4a involved the use of a primary monoclonal antibody that specifically binds to human p16INK4a, as well as a secondary antibody that binds to the primary antibody (see, e.g., page 885).  Keating et al. teaches the secondary antibody is biotinylated to permit it to be used in labeling cells in the tissue specimens expressing human p16INK4a using the avidin-biotin-peroxidase complex (ABC) and 3,3’-diaminobenzidine (DAB) as the chromogen (see, e.g., page 885).  Keating et al. teaches hematoxylin was used for counterstaining (see, e.g., page 885).  Keating et al. teaches a similar immunohistochemical analysis of tissue specimens to detect the presence therein of human Ki67 was performed, but one which involved the use of a primary monoclonal antibody that specifically binds to human Ki67, as well as a secondary antibody that binds to the primary antibody (see, e.g., page 885).  In addition Keating et al. teaches staining of Ki76 was predominantly found in the nuclei of cells, as was staining of cyclin E; but staining of p16INK4a was predominantly found in the cytoplasm of cells (see, e.g., page 887).  Furthermore Keating et al. teaches the HPV status of each of the tissue specimens was scored by polymerase chain reaction-restriction fragment length polymorphism (PCR-RFLP) analyses (see, e.g., the abstract).  Keating et al. teaches degenerate primers designed to detect a wide range of HPV subtypes including high-risk HPV subtypes such as HPV16, along with any additional reagents necessary for the amplification of HPV nucleic acids by polymerase chain reaction (PCR) and/or their subsequent isolation and analysis (see, e.g., page 886).
Falini et al. teaches sequential immunoenzymatic staining of tissue specimens, which involves the use of “primary” monoclonal antibodies produced in different animals (e.g., mouse and rabbit), as well as “secondary” antibodies that specifically bind to one or the other primary antibodies but not both; see entire document (e.g., the abstract and page 268, Figure 2).  Falini et al. teaches the primary antibodies bind to different antigens expressed by cells.  Secondary antibodies then bind to the primary antibodies.  Conjugates comprising either alkaline phosphatase or peroxidase are allowed to bind to the secondary antibodies.  Finally chromogens (i.e., either DAB or fast red dye) are added so as to visualize the resultant complexes.  Falini et al. teaches that this procedure allows one to detect the presence and/or quantify the level of expression of two antigens by the same cell (see, e.g., the abstract).    
In view of the teachings of Keating et al. and Falini et al., it is submitted that the the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


Conclusion
24.	No claim is allowed.


25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Trunk-Gehmacher et al. (Pathol. Res. Practice. 2004; 200: 349; abstract 347; p. 1) teaches co-expression of p16INK4a and Ki-67 in identical cells of cervical lesions as an independent sign of dysplasia.
U.S. Patent No. 6,939,670 (Pressman et al.) teaches methods for the detection and differentiation of cancer by an assessment of the expression of a set of genes encoding proteins including p16INK4a, PCNA, Ki-67, and viral proteins encoded by different high risk HPV subtypes (i.e., HPV-16, HPV-18, HPV-31, HPV-33, and HPV-51).
Ambrosch et al. (Virchows Arch. Apr; 438 (4): 343-9) teaches analyses of the expression of p16INK4a and PCNA, as well as Rb, in squamous cell carcinomas, but discloses that while the PCNA index increased with increasing grade of dysplasia and either a lack of expression of p16INK4a or prevalence of decreased levels of expression of p16INK4a with increasing grade of dysplasia, the mutation and altered expression of Rb appears to be an infrequent event (and Rb immunohistochemical analysis showed strong nuclear staining in both tumor and normal cells), which provides a rationale for the inclusion in a kit of antibodies that bind to p16INK4a and PCNA, but not an antibody that binds Rb
Keating et al. (Adv. Anat. Pathol. 2001 Mar; 8 (2): 83-92) teaches surrogate biomarkers of HPV infection in cervical neoplasia screening and diagnosis include PCNA, Ki67, and p16INK4a.
Kruse et al. (Int. J. Gynecol. Pathol. 2004 Apr; 23 (2): 100-9) teaches all cervical intraepithelial neoplasia lesions were found to express p16INK4a and to comprise clusters of cells expressing Ki67.
Yang et al. (J. Cell. Biochem. 1997 Sep 1; 66 (3): 309-21) teaches malignant transformation of human endocervical cells using HPV16 resulted in enhanced expression of p16INK4a and PCNA.
	Soria et al. (Br. J. Cancer. 2001 Feb; 84 (4): 504-11) teaches the analyses of expression of p16INK4a and Ki67, as well as the detection of HPV, in specimens of lesions of head and neck epithelium.
	Bouda et al. (Mod. Pathol. 2000 Jun; 13 (6): 644-53) teaches the detection of high-risk HPV nucleic acids in squamous cell carcinomas.
	Chang et al. (Scand. J. Gastroenterol. 2000 Feb; 35 (2): 123-30) teaches measuring the presence of HPV and its involvement in esophageal carcinogenesis.
	Van der Loos et al. (J. Immunol. Methods. 1989 Feb 8; 117 (1): 45-52) teaches multiple immunoenzyme staining techniques.
	Kupper et al. (Acta Histochem. 1986; 78 (2): 185-8) teaches a double staining technique using a combination of indirect and direct immunofluorescence with monoclonal antibodies.
	Mason et al. (J. Pathol. 2000 Aug; 191 (4): 452-61) teaches dual immunofluorescent staining of tissue specimens, which involves the use of primary monoclonal antibodies produced in different animals (e.g., mouse and rabbit) or alternatively monoclonal antibodies of different isotypes, as well as secondary antibodies that specifically bind to one or the other of the primary antibodies (e.g., the mouse antibody or the rabbit antibody) but not both; in addition Mason et al. suggests that dual immunofluorescent staining is more suitably used than techniques that stain only a single antigen at a time since, for example, the former can be used to assess the level of expression of two different antigens in the same cell at the same time and that dual immunofluorescent staining is used advantageously over double immunoenzymatic staining techniques because the latter are relatively more time-consuming, prone to background staining, and rarely suitable for detecting two antigens present at the same site, since one label tends to obscure the other.  
	U.S. Patent No. 7,172,870 (Frazer et al.) teaches an immunohistochemical method of staining two different antigens expressed by cells in tissue specimens, which involves the use of “primary” monoclonal antibodies produced in different animals (e.g., mouse and rabbit), as well as “secondary” antibodies that specifically bind to one or the other primary antibodies.  
	Yu et al. (J. Cancer. 2019; 10 (12): 2654-60; electronically published June 2, 2019) teaches co-expression of p16, a cell cycle regulatory protein that induces cell cycle arrest, and Ki67, a cell proliferation marker, by the cells of high-grade cervical epithelial lesions, suggesting that the evident deregulation of expression of these genes is mediated by HR-HPV infection.
	Iaconis et al. (Arch. Pathol. Lab. Med. 2007 Sep; 131 (9): 1343-9) teaches atypical immature squamous metaplasia of the uterine cervix co-express p16 and K-67, displaying an expression pattern similar to dysplastic HSIL.
	Watts et al. (Clin. Med. Pathol. 2008; 1: 35-42) teaches atypical immature squamous metaplasia of the uterine cervix co-express p16 and K-67.
	Kassem et al. (Diabetes. 2000 Aug; 49 (8): 1325-33) teaches dual-staining of tissue specimens using an antibody that binds to Ki-67, which is visualized using DAB, and another antibody that binds to an antigen of interest, which is visualized using Fast Red.


26.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        





slr
July 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., the disclosures at page 1, lines 13-17, page 2, lines 27-29, page 4, lines 16-20 and 23-25, page 6, lines 21-25, and page 7, lines 19-22, which describe the invention to be a method of discriminating dysplastic cells from non-dysplastic cells or more particularly metaplastic cells.  Thus it is submitted that the originally filed disclosure does not describe the invention as being a method of detecting the presence of dysplastic cells because the disclosed method of discriminating dysplastic cells from metaplastic cells is not necessarily equivalent.
        2 It would seem the claim should be amended to refer to an agent (singular), as opposed to “a first agents” or “a second agents”.
        3 See M.P.E.P. § 2172 (II).
        4 To further elaborate, the disclosure at page 19, lines 15-25 describes “dysplastic lesions to which the method according to the present invention may be applied comprise any dysplastic lesions characterized by over-expression of INK4a gene products […] associated with infections by papilloma viruses such as, e.g., HPV [… which] “may be a high risk HPV subtype […]”.  Since the only cells that are described by the disclosure as being “associated with infections by papilloma viruses” (e.g., HPV-31) are dysplastic cells, it would seem that the if the specimen is necessarily one that is known to be “infected with a high-risk human papillomavirus”.  Indeed this must be the case given the recitation by the preamble of claim 16 (i.e., the specimen is “infected with a high-risk human papillomavirus”); so it follows that the specimen must certainly be a specimen of a lesion comprising dysplastic cells – in which case there would be no need to practice the claimed invention as intended to detect “the presence of dysplastic cells” in the specimen.  
        
        5 Since dysplastic cells of lesions of uterine cervix were found to co-express p16INK4a and Ki67, as disclosed by Applicant at, e.g., page 7 of the specification, it is possible to distinguish dysplastic cells from metaplastic cells by simultaneously staining of both p16INK4a and Ki67 and determining if both antigens are present in individual cells of a given lesion.  If so then the cells are dysplastic; and if not then the cells are not dysplastic (and presumably or most likely metaplastic). 
        
        6 This position is further supported by Serrano-Villar et al. (PLoS One. 2017; 12 (11): e0188851; pp. 1-9), which discloses findings that P16/Ki67 positivity was associated with the presence of biopsy-proven anal HSIL but with such low sensitivity (41.2%) and specificity (71%) that is was concluded that the immunostaining does not improve the diagnostic accuracy of anal cytology; see entire document (e.g., the abstract).  This position is still further supported by Horree et al. (Cell. Oncol. 2007; 29 (1): 37-45), which teaches Ki67 is expressed by both normal (inactive) endometrium and tubal metaplasia, while normal endometrium was found to be p16-negative, whereas endometrial tubal metaplasia was found to be consistently expressed, showing a mosaic p16 expression pattern (see entire document; e.g., pages 39 and 42).  These findings suggest that endometrial tubal metaplastic (TM) cells co-express p16 and Ki67, such that it should not be presumed that just because a lesion of any given tissue or organ (e.g., the endometrium) comprises cells that stain positively for both markers it should be concluded that the cells are dysplastic.
        7 In this case, too, since the specimen is infected with HR-HPV and therefore necessarily comprised of dysplastic cells (as explained in the above rejection) it is not understood how or why the claimed invention should ever be used to detect in the specimen the presence of dysplastic cells.  How exactly it is that the claimed invention is to be used when the presence of dysplastic cells in the specimen is not even a question?
        8 Notably Keating et al. discloses that cyclin E was found to be the most sensitive biomarker for low-grade squamous intraepithelial lesions (LSIL) (see, e.g., page 884).	
        
        9 Notably Keating et al. discloses that cyclin E was found to be the most sensitive biomarker for low-grade squamous intraepithelial lesions (LSIL) (see, e.g., page 884).